DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 2/4/2021. Claims 1, 3-10 and 14-23 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-10 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Naito et al. (Naito, US 2008/0294424), Ishii (US 2011/0231528), Ortiz et al. (US 2016/0249096), Donabedian et al. (US 2013/0124186) and Koller et al. (US 9,992,326).  
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “An information display device for allowing content to be output in a plurality of languages, the information display device comprising:

a management information acquisition unit that acquires management information including: language information including information indicating a plurality of languages used by a plurality of current sojourners who are currently staying in an area where the information display device is used; 
a priority determination unit that determines the plurality of current sojourners, determines numbers of sojourners who use the plurality of languages, respectively, among the plurality of current sojourners, and determines priority of each of the plurality of languages used in the information display device based on the acquired management information and the numbers of sojourners who use the plurality of languages; and
an image generator that generates a display image in accordance with the priority, the display image being for selecting one of the plurality of languages, wherein:
the image generator generates, as the display image, an image including a plurality of display areas corresponding to the plurality of languages, respectively, and displays a display area corresponding to a language having a highest priority prior to remaining display areas.” 
claim 10, “An information display device for allowing content to be output in a plurality of languages, the information display device comprising:
a management information acquisition unit that acquires management information including: language information including information indicating a plurality of languages used by a plurality of current sojourners who are currently staying in an area where the information display device is used;
a priority determination unit that determines the plurality of current sojourners, determines numbers of sojourners who use the plurality of languages, respectively, among the plurality of current sojourners, and determines priority of each of the plurality of languages used in the information display device based on the acquired management information and the numbers of sojourners who use the plurality of languages; and
an image generator that generates a display image in accordance with the priority, wherein:
the image generator generates, as the display image, an image including a plurality of subtitles corresponding to the plurality of languages, respectively, and displays a subtitle corresponding to a language having a highest priority prior to remaining subtitles.”
claim 14, “An information display device for allowing content to be output in a plurality of languages, the information display device comprising:
a management information acquisition unit that acquires management information including: language information including information indicating a plurality of languages used by a plurality of current sojourners who are currently staying in an area where the information display device is used;
a priority determination unit that determines the plurality of current sojourners, determines numbers of sojourners who use the plurality of languages, respectively, among the plurality of current sojourners, and determines priority of each of the plurality of languages used in the information display device based on the acquired management information and the numbers of sojourners who use the plurality of languages;
an image generator that generates a display image in accordance with the priority; and
a display controller that controls the display image, wherein:
the image generator generates, as the display image, a plurality of content display images in the plurality of languages, respectively, and
the display controller determines a number of times of output or an output period of the plurality of content display images, and displays a content having a highest priority to remaining content display images.”
Regarding claim 18, “An information display system for allowing content to be output in a plurality of languages, the information display system comprising:
a storage unit that stores management information including: language information including information indicating a plurality of languages used by a plurality of current sojourners who are currently staying in a predetermined area; 
a priority determination unit that determines the plurality of current sojourners, determines numbers of sojourners who use the plurality of languages, respectively, among the plurality of current sojourners, and determines priority of each of the plurality of languages used in the information display system based on the management information and the numbers of sojourners who use the plurality of languages; and
an image generator that generates a display image in accordance with the priority, the display image being for selecting one of the plurality of languages,
wherein the image generator generates, as the display image, an image including a plurality of display areas corresponding to the plurality of languages, display area corresponding to a language having a highest priority prior to remaining display areas.”
Dependent claims 3-9, 15-17 and 19-23 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892, for multiple pertinent related prior art).
Watson et al. (Watson, US 2018/0137103) explicitly teaches “wireless access point” having sojourners in an area, language preference which is incorporated into a display device in a facility, causing the display to be presented in a language preference of a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
2/13/2021